        Case 3:20-cv-04478-SK Document 30 Filed 07/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9                          IN THE UNITED STATES DISTRICT COURT
10                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                    SAN FRANCISCO DIVISION
12

13
     STATE OF MICHIGAN, STATE OF                           Case No. 3:20-cv-04478-SK
14   CALIFORNIA, et al.,
                                                     ORDER GRANTING PLAINTIFFS’
15                                       Plaintiffs, UNOPPOSED ADMINISTRATIVE
                                                     MOTION TO EXCEED APPLICABLE
16                 v.                                PAGE LIMITS AND EXPEDITE
                                                     BRIEFING SCHEDULE FOR
17                                                   PLAINTIFFS’ MOTION FOR
     ELISABETH D. DEVOS, in her official             PRELIMINARY INJUNCTION
18   capacity as the United States Secretary of
     Education, and UNITED STATES                    Judge:        Hon. Sallie Kim
19   DEPARTMENT OF EDUCATION,                        Trial Date:   None set
                                                     Action Filed: July 7, 2020
20                                     Defendants.
21

22

23

24

25

26

27

28
                                                       1
                Order re Pls.’ Unopposed Admin. Mot. re Prelim. Inj. Briefing (3:20-cv-04478-SK)
         Case 3:20-cv-04478-SK Document 30 Filed 07/20/20 Page 2 of 2



 1           On July 17, 2020, Plaintiffs filed an Administrative Motion to Exceed Applicable Page Limits

 2   and Expedite Briefing Schedule for Plaintiffs’ Motion for Preliminary Injunction under N.D. Cal.

 3   Civil Local Rule 7-11. Plaintiffs request an additional 5 pages—or 30 pages total—for their

 4   preliminary injunction motion and Defendants’ opposition, and an additional 2 pages for Plaintiffs’

 5   reply. The applicable rules (N.D. Cal. Civil Local Rules 7-2(b) & 7-3(a), (c)) would limit the

 6   preliminary injunction motion and opposition to 25 pages each, and the reply to 15 pages. Plaintiffs

 7   also request that briefing on the motion be expedited, with Defendants’ opposition to be filed no

 8   later than July 29, and Plaintiffs’ reply brief to be filed no later than August 3. Under the

 9   applicable rules (N.D. Cal. Civil Local Rules 7-3(a), (c)), the opposition would be due 14 days after

10   Plaintiffs’ motion is filed, and the reply 7 days after the opposition was due.

11           The Court has considered Plaintiffs’ Administrative Motion to Exceed Applicable Page Limits

12   and Expedite Briefing Schedule and documents filed therewith, and all of the papers on file in this

13   action, and hereby GRANTS Plaintiff States’ Administrative Motion.

14         Now, therefore, it is hereby ORDERED that:

15         Plaintiffs shall immediately file a Motion for Preliminary Injunction up to 30 pages in length

16   on the docket. Further briefing on that motion shall proceed pursuant to the deadlines and page limits

17   set forth above.

18         IT IS SO ORDERED.

19

20
     Dated: July 20, 2020                                       ___________________________________
21                                                              Hon. Sallie Kim
                                                                United States Magistrate Judge
22

23

24

25

26

27

28
                                                           2
                    Order re Pls.’ Unopposed Admin. Mot. re Prelim. Inj. Briefing (3:20-cv-04478-SK)
